                   Case 6:18-ap-00098-KSJ              Doc 12   Filed 11/16/18        Page 1 of 1
 [Dodefmap] [Adversary Order Abating Motion for Deficiencies]


                                           ORDERED.
Dated: November 16, 2018




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov

In re:                                                Case No. 6:18−bk−03297−KSJ
Terry Hong−Yin Chan                                   Chapter 7
Jacquelyn Angiulli Chan
________Debtor*________/

Baoyang Chen

            Plaintiff*


                                                      Adv. Pro. No. 6:18−ap−00098−KSJ
vs.

Terry Hong−Yin Chan
Jacquelyn Angiulli Chan
________Defendant*________/

                           ORDER ABATING Motion to Dismiss Adversary Proceeding

   THIS CASE came on for consideration, without hearing, of the Motion to Dismiss Adversary Proceeding
(the "Motion ") (Doc. No. 11 ) filed by Jacquelyn Angiulli Chan and Terry Hong−Yin Chan . After review,
the Court determines that the Motion is deficient as follows:


           The language used in the negative notice legend does not substantially conform to the
           approved negative notice legend language or includes an incorrect or incomplete address,
           including suite number when applicable, for the Court. Local Rule 2002−4.



      Accordingly, it is

      ORDERED:

      Consideration of the Motion to Dismiss Adversary Proceeding is abated until the deficiency is corrected.



The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
*All references to "Plaintiff" or "Defendant" shall include and refer to multiple plaintiffs or defendants.
